DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 20-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-21 depend, either directly or indirectly, from canceled claim 7 and thus are indefinite.  For the purpose of examination, the examiner is taking claim 20 to depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 9, 12-19, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 2013/0321986) in view of Liu et al. (US 2015/0213961). 
In regards to claim 1,
Djebara ‘986 discloses a solid electrolytic capacitor having a length in a longitudinal direction, comprising: 
a capacitor element ([0019]) having opposing front and rear surfaces, opposing upper and lower surfaces, and opposing side surfaces, wherein the capacitor element contains a sintered porous anode body (33 – fig. 1; [0021]), a dielectric that overlies the anode body, and a solid electrolyte that overlies the dielectric (fig. 2; [0019]); 
an anode lead (34 – fig. 1; [0021]) extending from the front surface of the capacitor element in the longitudinal direction; 
an anode termination (35 – fig. 2-3; [0031]) that is in contact with the anode lead at a connection region, wherein a distance is defined between the connection region and the front surface of the capacitor element (fig. 2-3);
a cathode termination (44 – fig. 2-3; [0040]) that is in electrical connection with the solid electrolyte; 
a casing material containing a resinous matrix that encapsulates the capacitor element and anode lead and leaves exposed at least a portion of the anode termination and cathode termination for external contact ([0044]).  Djebara ‘986 fails to explicitly disclose wherein the distance between the connection region to the front surface of the capacitor element is from about 1 to about 2 millimeters, wherein the ratio of the 

However, Djebara ‘986 discloses that the distance between the connection region and the front surface of the capacitor element is a result effective variable, particularly for reducing damage to the porous body when the lead is connected to the terminal ([0031]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Djebara ‘986 such that the distance between the connection region to the front surface of the capacitor element is from about 1 to about 2 millimeters and the ratio of the distance between the connection region and the front surface of the capacitor element to the length of the capacitor is about 0.13 or more to prevent damage to the capacitor, as taught by Djebara ‘986.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


a capacitor element (10 – fig. 6-9; [0021]) having opposing front and rear surfaces, opposing upper and lower surfaces, and opposing side surfaces (seen in fig. 2 & 6-9), wherein the capacitor element contains a sintered porous anode body (12 – fig. 6-9; [0022]), a dielectric (16 – fig. 6-9; [0023]) that overlies the anode body, and a solid electrolyte (18 – fig. 6-9; [0023]) that overlies the dielectric; 
an anode lead (14 – fig. 6-9; [0021]) extending from the front surface of the capacitor element in the longitudinal direction; an anode termination (30 – fig. 6-9; [0021]) that is in contact with the anode lead at a connection region (fig. 6-9); 
a cathode termination (50 – fig. 6-9; [0021]) that is in electrical connection with the solid electrolyte; 
a casing material (60 – fig. 6-9; [0021]) that encapsulates the capacitor element and anode lead and leaves exposed at least a portion of the anode termination and cathode termination for external contact (fig. 6-9); and 
an interfacial coating  (70c-70f – fig. 6-9; [0035-0038]) that includes a fluoropolymer ([0025]), wherein the interfacial coating is disposed on at least a portion of the anode termination and at least a portion of the anode lead and is in contact with the casing material (fig. 6-9).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an interfacial layer as taught by Liu ‘961 with the capacitor of Djebara ‘986 to obtain a capacitor with improved moisture resistance.

In regards to claim 2,
Djebara ‘986 fails to explicitly disclose wherein the ratio of the distance between the connection region and front surface of the capacitor element to the length of the capacitor is about 0.15 or more.

However, Djebara ‘986 discloses that the distance between the connection region and the front surface of the capacitor element is a result effective variable, particularly for reducing damage to the porous body when the lead is connected to the terminal ([0031]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Djebara ‘986 such that the ratio of the distance between the connection region and the front surface of the capacitor element to the length of the capacitor is about 0.15 or more to prevent damage to the capacitor, as taught by Djebara ‘986.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regard to claim 9, 
Djebara ‘986 further discloses wherein the resinous matrix contains an epoxy resin ([0072] & C4:L4-11 of US 5,457,862).  


Djebara ‘986 further discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0040]).  

In regard to claim 13, 
Djebara ‘986 further discloses wherein the metal particles include silver ([0040]).  

In regard to claim 14, 
Djebara ‘986 further discloses wherein the anode body includes tantalum ([0052]).  

In regard to claim 15, 
Djebara ‘986 further discloses wherein the solid electrolyte includes a conductive polymer ([0059]).  

In regard to claim 16, 
Djebara ‘986 further discloses wherein the conductive polymer has repeating units of the following formula:

    PNG
    media_image1.png
    147
    114
    media_image1.png
    Greyscale

wherein, 
R7 is a linear or branched, C, to C18 alkyl radical, C5 to C12 cycloalkyl radical, C6 to C14 aryl radical, C7 to C18 aralkyl radical, or a combination thereof; and 
q is an integer from 0 to 8 ([0068-0069]).  

In regard to claim 17, 
Djebara ‘986 further discloses wherein the conductive polymer is poly(3,4-ethylenedioxythiophene) or a derivative thereof ([0066]).  

In regard to claim 18, 
Djebara ‘986 further discloses wherein the solid electrolyte also contains a polymeric counterion ([0074]).  

In regard to claim 19, 
Djebara ‘986 further discloses further comprising an external polymer coating that overlies the solid electrolyte and contains pre-polymerized conductive polymer particles and a cross-linking agent ([0067] & C4:L39 to C5:L10 & C21:L40-48 of US 6,987,663). 


Djebara ‘986 fails to disclose wherein the interfacial coating also covers at least a portion of the cathode termination.

Liu ‘961 discloses wherein the interfacial coating (70f – fig. 9) also covers at least a portion of the cathode termination.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an interfacial layer as taught by Liu ‘961 with the capacitor of Djebara ‘986 to obtain a capacitor with improved moisture resistance.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara ‘986 as modified by Liu ‘961 as applied to claim 1 above, and further in view of Manufacturer’s Cross Reference and Tantalum Chip Capacitor Part Numbering Systems hereafter referred to as Kemet.
In regards to claim 4,
Djebara ‘986 as modified by Liu ‘961 fails to disclose wherein the length of the capacitor is from about 2 to about 15 millimeter.  

Kemet discloses wherein the length of the capacitor is from about 2 to about 15 millimeter, which is a known standard (page 2 - tables).  

.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara ‘986 as modified by Liu ‘961 as applied to claim 1 above, and further in view of WO87/01712 hereafter referred to as Bogan.
In regards to claim 8,
Djebara ‘986 as modified by Liu ‘961 fails to disclose wherein the resinous matrix contains a polycyanate containing at least two cyanate ester groups.  

Bogan discloses wherein the resinous matrix contains a polycyanate containing at least two cyanate ester groups (Page 2 - Lines 1-26).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Djebara ‘986 as modified by Liu ‘961 using a material as taught by Bogan to obtain a capacitor with improved moisture resistance, thermal cycling characteristics and resistance to thermal shock, elevated temperature electrical properties, and/or retention of physical thermal electrical and chemical resistant properties after moisture exposure.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara ‘986 as modified by Liu ‘961 as applied to claim 1 above, and further in view of Takatani et al. (US 2007/0285876).
In regards to claim 10,
Djebara ‘986 discloses wherein the resinous matrix further includes an inorganic oxide filler ([0044]).  Djebara ‘986 as modified by Liu ‘961 fails to disclose the inorganic oxide filler in an amount from about 75 wt.% to about 99.5 wt.% of the matrix.  

Takatani ‘876 discloses wherein the resinous matrix further includes an inorganic oxide filler in an amount from about 75 wt.% to about 99.5 wt.% of the matrix ([0065]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form silica in the casing of Djebara ‘986 as modified by Liu ‘961 in an amount as taught by Takatani ‘876 to obtain a capacitor with improved leakage current properties.

In regards to claim 11,
Djebara ‘986 further discloses wherein the inorganic oxide filler includes silica ([0044]).  

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘961 in view of Djebara ‘986. 
In regards to claim 1,

a capacitor element (10 – fig. 6-9; [0021]) having opposing front and rear surfaces, opposing upper and lower surfaces, and opposing side surfaces (seen in fig. 2 & 6-9), wherein the capacitor element contains a sintered porous anode body (12 – fig. 6-9; [0022]), a dielectric (16 – fig. 6-9; [0023]) that overlies the anode body, and a solid electrolyte (18 – fig. 6-9; [0023]) that overlies the dielectric; 
an anode lead (14 – fig. 6-9; [0021]) extending from the front surface of the capacitor element in the longitudinal direction; 
an anode termination (30 – fig. 6-9; [0021]) that is in contact with the anode lead at a connection region, wherein a distance is defined between the connection region and the front surface of the capacitor element (fig. 6-9);
a cathode termination (50 – fig. 6-9; [0021]) that is in electrical connection with the solid electrolyte; 
a casing material (60 – fig. 6-9; [0021]) containing a resinous matrix that encapsulates the capacitor element and anode lead and leaves exposed at least a portion of the anode termination and cathode termination for external contact (fig. 6-9), and 
an interfacial coating  (70c-70f – fig. 6-9; [0035-0038]) that includes a fluoropolymer ([0025]), wherein the interfacial coating is disposed on at least a portion of the anode termination and at least a portion of the anode lead and is in contact with the casing material (fig. 6-9).  Liu ‘961 fails to explicitly disclose the distance between the connection region to the front surface of the capacitor element is from about 1 to 

Djebara ‘986 discloses a solid electrolytic capacitor having a length in a longitudinal direction, comprising: 
a capacitor element ([0019]) having opposing front and rear surfaces, opposing upper and lower surfaces, and opposing side surfaces, wherein the capacitor element contains a sintered porous anode body (33 – fig. 1; [0021]), a dielectric that overlies the anode body, and a solid electrolyte that overlies the dielectric (fig. 2; [0019]) and further discloses that the distance between the connection region and the front surface of the capacitor element is a result effective variable, particularly for reducing damage to the porous body when the lead is connected to the terminal ([0031]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Liu ‘961 such that the distance between the connection region to the front surface of the capacitor element is from about 1 to about 2 millimeters and the ratio of the distance between the connection region and the front surface of the capacitor element to the length of the capacitor is about 0.13 or more to prevent damage to the capacitor, as taught by Djebara ‘986.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘961 as modified by Djebara ‘986 as applied to claim 1 above, and further in view of Valint, Jr. (US 5,135,297).
In regards to claim 20, 
Liu ‘961 as modified by Djebara ‘986 fails to disclose wherein the fluoropolymer is formed from a fluoroalkyl-substituted ethylenically unsaturated monomer.  

Valint, Jr. ‘297 discloses wherein the fluoropolymer is formed from a fluoroalkyl-substituted ethylenically unsaturated monomer (C4:L45-61).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the hydrophobic material of Valint, Jr. ‘297 as the water repellant mask (interfacial coating) of Liu ‘961 as modified by Djebara ‘986 to ensure the layer is highly resistant to moisture and based on the availability of the material and the manufacture’s ability to process said material. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

In regards to claim 21, 


Valint, Jr. ‘297 discloses wherein the fluoropolymer is formed from a fluoroalkyl (meth)acrylate (C4:L45-61).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the hydrophobic material of Valint, Jr. ‘297 as the water repellant mask (interfacial coating) of Liu ‘961 as modified by Djebara ‘986 to ensure the layer is highly resistant to moisture and based on the availability of the material and the manufacture’s ability to process said material. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848